Title: Thomas Jefferson to Dugald Stewart, 21 December 1818
From: Jefferson, Thomas,Preston, William Campbell
To: Stewart, Dugald


          
            Dear Sir
            Monticello in Virga Dec.  21. 18.
          
          The bearer of this letter is mr Preston, son of the present Governor of Virginia. he is not known to me personally; but my assurances are from such a source as secure me in taking on myself to vouch for his worth and correctness of conduct and character. he proposes to pass the present winter in Edinburgh and wishes of course to be known to those whose characters have given them eminence abroad as well as at home.
           we are now in the 30th year since we witnessed together in Paris the commencement of those tremendous scenes which have since convulsed that fine country, and, we may say indeed all Europe. time however has had no effect in lessening my esteem for you, nor my sense of your high claims on the friends of science. in asking therefore for mr Preston the privilege of presenting himself to you, I profit of the same occasion of recalling myself to your friendly recollection, and of tendering you the assurance of my unabated esteem and high respect.
          
            Th: Jefferson
          
        